Citation Nr: 1137004	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-25 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus.  

2.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity diabetic neuropathy.  

3.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity diabetic neuropathy.  

4.  Entitlement to an initial compensable evaluation for left upper extremity diabetic neuropathy.  

5.  Entitlement to an initial compensable evaluation for right upper extremity diabetic neuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

Appellant and a nephew


ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The veteran served on active military duty from December 1960 to December 1962 and from March 1963 to March 1966. 

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, granting service connection and assigning the above-listed initial ratings for the Veteran's diabetes mellitus and diabetic neuropathy of the upper and lower extremities.  

The Veteran testified before a Decision Review Officer (DRO) at the RO in February 2010, and also testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in March 2011.  Transcripts of these hearings are contained in the claims file.  

The issues of entitlement to a separate disability evaluation based on urinary frequency as associated with his diabetes mellitus, and entitlement to a finding of total disability based on individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

While the record includes claims of increased evaluation and evidence and allegations of unemployment warranting inferral of a claim for TDIU, Rice  v. Shinseki, 22 Vet. App. 447 (2009), such is attributed to the combined effect of his service connected disabilities, and not a single condition.  Therefore referral of the inferred claim, as opposed to remand, is appropriate.

The issues of entitlement to higher initial evaluations than those assigned for diabetic neuropathy of the upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the entirety of the appellate period, the Veteran's diabetes has not required regulation of activities or use of insulin.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  He has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner made all required findings, and treatment records and competent lay statements do not indicate worsening as may require obtaining updated findings.

The Veteran has been assigned a 20 percent initial disability evaluation for his diabetes mellitus.  The Veteran contends that his diabetes mellitus is more severe than is reflected by the 20 percent initial evaluation assigned.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran's diabetes mellitus is currently rated 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Pursuant to Diagnostic Code 7913, a rating of 20 percent is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted when the condition requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when the condition requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when the condition requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

For any evaluation in excess of 20 percent, use of insulin and regulation of activities is required.  38 C.F.R. § 4.119, Code 7913; Camacho v. Nicholson, 21 Vet. App. 360 (2007).  The regulation of activity must be related to blood sugar control, and not to exercise capacity or limitations of ability.  See VA Adjudication Policy and Procedures Manual M21-1MR, III.iv.4.F.22.b.

In statements and testimony including before a Decision Review Officer (DRO) in February 2010 and before the undersigned in March 2011, the Veteran reports some difficulty controlling his blood sugar.  He has asserted that his treating physicians wanted to put him on insulin therapy but that he refused and instead he was trying to control his diabetes with diet and exercise and use of oral hypoglycemic medication.  The Veteran's medical treatment records, including particularly his VA treatment records, reveal that he continues to take non-insulin medication for his diabetes, and there are ongoing efforts to control his diabetes with diet and exercise.  However, neither the Veteran in statements and testimony nor treating medical personnel have informed of restricted activity being warranted based on his diabetes mellitus.  Rather, the Veteran has been advised to exercise to the extent he can based on limitations due to other disabilities.  Medical records reflect disabilities affecting multiple joints, obesity, and cardiovascular limitations, all of which may serve to limit his physical activity.  

A VA treatment record by a dietician in April 2010 reports working with the Veteran to improve his diet and to distribute better his food intake over the course of the day (three meals versus his current two) as well as avoidance of alcohol and limiting sodium.  However, this dietician specifically prescribed exercising to the extent the Veteran can, without restriction assigned related to his diabetes mellitus.  Other treatment records similarly do not inform of any activity restrictions related to his diabetes mellitus.  

The Veteran's VA examination for compensation purposes in February 2008 addressing his diabetes mellitus was based on review of the claims file.  That examiner noted that the Veteran reportedly was following a diabetic diet, was taking diabetic medication but not insulin, and reportedly had approximately two hypoglycemic episodes monthly which he knew how to manage.  The examiner specifically noted that the Veteran did not have frequent hospitalizations for uncontrolled diabetes mellitus.  

The competent and credible lay and medical evidence of record establishes clearly that the Veteran does not now and has never used insulin for blood sugar control, despite the recommendations of his care givers.  Further, while the Veteran may lack the capacity or ability to perform some physical activities, such is unrelated to blood sugar control.  Doctors have in fact recommended greater activity levels.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  Where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards, an extraschedular evaluation may be assigned.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of diabetes, but the competent evidence reflects that those manifestations are not present.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's diabetes.  The Veteran has not required hospitalization due to diabetes, and marked interference of employment has not been shown related to diabetes and blood sugar control.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An initial evaluation in excess of 20 percent for diabetes mellitus is not warranted.  


ORDER

An initial evaluation in excess of 20 percent for diabetes mellitus is denied.  


REMAND

At the March 2011 hearing, the Veteran testified that his disabilities of the upper and lower extremities had grown worse.  He specifically described increased numbness, stiffness and difficulty with his lower extremities, and perhaps 25 falls.  His nephew also described his observations of worsening.  The Veteran was last fully examined for neurological impairment in 2008.  An examination is required to obtain updated findings.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Obtain updated VA treatment records from the VA medical center in Ann Arbor, Michigan, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, from May 2010 to the present.

2.  Schedule the Veteran for a VA peripheral nerves examination.  The examiner should describe the current status of the service connected diabetic neuropathies of the upper and lower extremities.  Sensory and motor impairments should be specifically commented on.  

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental SOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


